34 So. 3d 147 (2010)
Yudeivis PINO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1079.
District Court of Appeal of Florida, Third District.
April 27, 2010.
Carlos J. Martinez, Public Defender, and Brian Ellison, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
We grant Yudeivis Pino's petition for writ of habeas corpus and direct the trial court to conduct a rule 3.131 pretrial release hearing. This decision is without prejudice for the State to file a motion for pretrial detention, should it choose to do so. See Ho v. State, 929 So. 2d 1155 (Fla. 5th DCA 2006). The trial court is directed to hold the hearing no later than three business days following the issuance of this opinion. See id.
Petition granted; cause remanded.